15-1198-pr
     Justice v. King, et al.


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
     OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@).
     A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1                   At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
 3   the 13th day of January, two thousand sixteen.
 4
 5   PRESENT:
 6               CHESTER J. STRAUB,
 7               DEBRA ANN LIVINGSTON,
 8               DENNY CHIN,
 9                     Circuit Judges.
10   _____________________________________
11
12   JOHN D. JUSTICE, AND ON BEHALF OF ALL
13   PAROLEES SIMILARLY SITUATED,
14
15                             Plaintiff-Appellant,
16
17                        v.                                                     15-1198-pr
18
19   TERRY KING, SAVING GRACE MINISTRIES, INC.,
20   EUGENIO RUSSI, TOM TORTORA, RICHARD
21   MIRAGLIA, MICHAEL HOGAN,
22
23                             Defendants-Appellees.
24
25   _____________________________________
26
27
28   For Plaintiff-Appellant:                             John D. Justice, pro se, Comstock, N.Y.
29
30   For Defendants-Appellees King                        Timothy W. Hoover, Daniel R. Maguire,
31   and Saving Grace Ministries, Inc.:                   Philips Lytle, LLP, Buffalo, N.Y.
32
 1   For Defendants-Appellees Russi,                       Jeffrey W. Lang, Assistant Solicitor General,
 2   Tortora, Miraglia, and Hogan:                         Barbara D. Underwood, Solicitor General,
 3                                                         Andrea Oser, Deputy Solicitor General, for
 4                                                         Eric T. Schneiderman, Attorney General for
 5                                                         the State of New York, Albany, N.Y.
 6
 7          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 8   DECREED that the judgment of the district court is AFFIRMED.

 9          Plaintiff-Appellant John D. Justice (“Justice”), proceeding pro se, appeals from a judgment

10   of the United States District Court for the Western District of New York (Geraci, C.J.), entered

11   March 27, 2015, denying his motion for class certification as untimely filed, and also dismissing

12   under Fed. R. Civ. P. 12(b)(6) his Second Amended Complaint, which asserted claims under 42

13   U.S.C. § 1983, and the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

14   §§ 1962(b) and (c). We assume the parties’ familiarity with the underlying facts, the procedural

15   history of the case, and the issues on appeal.

16          “We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),

17   construing the complaint liberally, accepting all factual allegations in the complaint as true, and

18   drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282

19   F.3d 147, 152 (2d Cir. 2002).     A complaint must plead “enough facts to state a claim to relief

20   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although

21   factual allegations are assumed to be true, this tenet is “inapplicable to legal conclusions.”

22   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).     A claim has “facial plausibility when the plaintiff

23   pleads factual content that allows the court to draw the reasonable inference that the defendant is

24   liable for the misconduct alleged.” Id.

25          Here, an independent review of the record and relevant case law reveals that the district

26   court properly dismissed Justice’s claims. We affirm for substantially the reasons stated by the
1   district court in its March 27, 2015 decision. See Justice v. King, No. 08-CV-6417-FPG, 2015

2   WL 1433303 (W.D.N.Y. Mar. 27, 2015).

3          We have considered all of Justice’s arguments and find them to be without merit.

4   Accordingly, we AFFIRM the judgment of the district court.

5                                             FOR THE COURT:
6                                             Catherine O’Hagan Wolfe, Clerk




                                                 3